11th Court of Appeals
 Eastland, Texas
  Memorandum Opinion
 
In re James R. Cosper, individually; Pat Ortega, 
individually; and Y2K Management, Inc.                       
 
No. 11-03-00241-CV B Original Mandamus Proceeding
 
Relators
have filed in this court a notice to withdraw both their petition for writ of
mandamus and their motion for emergency stay. 
Relators state that the parties in the underlying suit have reached a
settlement.
 The petition for writ of mandamus is dismissed.
 
PER
CURIAM
 
September 11, 2003
Not designated for
publication.  See TEX.R.APP.P.  47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.